DETAILED ACTION
The present application, filed 01/21/2021, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (“Hirose”, NPL, “A CMOS Bandgap and Sub-Bandgap Voltage Reference Circuits for Nanowatt Power LSIs”) in view of Watanabe (US 2003/0197552).
Re claim 1, Hirose teaches a reference voltage circuit comprising: a PTAT voltage generation circuit [PTAT, section II] that generates a voltage with a positive temperature coefficient; a CTAT voltage generation circuit [CTAT, section II] that generates a voltage with a negative temperature coefficient; and, wherein the reference voltage circuit outputs a reference voltage [VREF1] formed by calculation from an output of the PTAT voltage generation circuit and an output of the CTAT voltage generation circuit [Fig 3, section II], but does not teach a temperature characteristic adjustment circuit that generates a voltage to adjust a temperature characteristic.

    PNG
    media_image1.png
    283
    587
    media_image1.png
    Greyscale

	Watanabe teaches a device [Figs 8-10] having a temperature characteristic adjustment circuit that generates a voltage to adjust a temperature characteristic [paragraphs 109-110 teaches it is possible to adjust the output voltage of a reference voltage source circuit]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hirose to include the features of Watanabe because it is used to improve the accuracy of the reference voltage circuit output voltage, thus improving the utility of the device, which increases efficiency.
Re claim 13, Hirose teaches wherein the PTAT voltage generation circuit is configured by connecting structures each for extracting a gate voltage difference between two paired MOSFETs in multiple stages [Fig 3 MN1-MN10].
Re claim 14, Hirose teaches wherein the two paired MOSFETs of the PTAT voltage generation circuit operate in a subthreshold region [PTAT circuit generates a subthreshold current, section II].
Re claim 15, Hirose teaches wherein the CTAT voltage generation circuit is configured to output a base-emitter voltage of a bipolar transistor [Q, Fig 3].
	Re claim 16, Hirose teaches an electronic apparatus [Fig 3] comprising: a reference voltage circuit including a PTAT voltage generation circuit [PTAT, section II] that generates a voltage with a positive temperature coefficient, a CTAT voltage generation circuit [CTAT, section II] that generates a voltage with a negative temperature coefficient, wherein the reference voltage circuit outputs a reference voltage formed by calculation from an output of the PTAT voltage generation circuit and an output of the CTAT voltage generation circuit [Fig 3, section II], but does not teach a temperature characteristic adjustment circuit that generates a voltage to adjust a temperature characteristic.
Watanabe teaches a device [Figs 8-10] having a temperature characteristic adjustment circuit that generates a voltage to adjust a temperature characteristic [paragraphs 109-110 teaches it is possible to adjust the output voltage of a reference voltage source circuit]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hirose to include the features of Watanabe because it is used to improve the accuracy of the reference voltage circuit output voltage, thus improving the utility of the device, which increases efficiency.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 2 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the temperature characteristic adjustment circuit is configured such that a voltage difference between an input side and an output side of the temperature characteristic adjustment circuit is a gate voltage difference between paired MOSFETs, and a current density ratio of drain currents in one MOSFET arranged on the input side and an other MOSFET arranged on the output side is adjustable” in combination with the additionally claimed features, as are claimed by Applicant.
Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838